13 F.3d 406
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John F. ROURKE, Petitioner-Appellant,v.U.S. PAROLE COMMISSION, Respondent-Appellee.
No. 93-6097.
United States Court of Appeals, Tenth Circuit.
Dec. 20, 1993.

Before SEYMOUR, ANDERSON, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Petitioner-appellant, John F. Rourke, appearing pro se, appeals from the dismissal of his 28 U.S.C. 2241 petition for a writ of habeas corpus, in which he alleged that the United States Parole Commission violated its own rules and regulations in refusing to grant him parole.  The petition was referred to a magistrate judge, who issued a report and recommendation that the petition be dismissed.  After reviewing Mr. Rourke's written objections to the magistrate judge's report and recommendation, as well as conducting a de novo review of the record, the district court adopted the report and recommendation "with one point of clarification."   Order at 1;  R. Vol.  I Tab 30.


3
We AFFIRM the dismissal of the petition, for substantially the reasons set forth in the order of the district court, adopting and affirming the report and recommendation of the magistrate judge, as clarified by the district court.  Mr. Rourke filed a motion which we construed as a motion for extension of time in which to file a reply brief.  No such brief has been filed and we DENY the motion.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3